On June 6, 2011, the defendant was sentenced as follows: Count I: A commitment to the Department of Corrections for a term of thirty (30) years, with fifteen (15) years suspended, for the offense of Deliberate Homicide, a Felony; and Count II: A commitment to the Department of Corrections for a term of thirty (30) years, with fifteen (15) years suspended, for the offense of Deliberate Homicide, a Felony. Counts I and II shall run concurrently with each other. The Court recommends that the Defendant must serve at least one-half of those fifteen (15) years in order to become eligible for parole.
On April 5, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Scott Carlson. The state was represented by Ed Corrigan.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Sentence Review Division is unable to tell what the procedural status of this case is and is concerned about two things in specific. First, no one has doubted or reputed the accuracy of the apparent letter from Judge Allison dated February 27,2013, requesting the Chief Justice take some action, which would indicate that something else may happen in this case. Secondly, Mr. Corrigan said there is a possibility that there may be another appeal in this case. This gives rise to the mutual concern of the three judges on the Sentence Review Division that it is entirely premature for this panel to be hearing an application for sentence review at this point. Our concern is that this case has not been completed in either District Court or the Montana Supreme Court, and at the very least, there is confusion about that.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed without *26prejudice so that in the event some clarity can be brought to this situation at a later date, the Defendant can have an opportunity once there is a final sentence to make her application if she wishes to do so.
DATED this 18th day of April, 2013.
Done in open Court this 5th day of April, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.